People v Welch (2017 NY Slip Op 02072)





People v Welch


2017 NY Slip Op 02072


Decided on March 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
JEFFREY A. COHEN, JJ.


2015-12680
2015-12681
2015-12682

[*1]The People of the State of New York, respondent,
vChristopher Welch, appellant.
(S.C.I. Nos. 15-00791, 15-00792, and 15-00796) Gary E. Eisenberg, New City, NY, for appellant. 


Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Taylor A. Piscionere and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from three judgments of the County Court, Westchester County (Minihan, J.), all rendered November 24, 2015, convicting him of assault in the second degree under Superior Court Information No. 15-00791, assault in the second degree under Superior Court Information No. 15-00792, and menacing in the second degree under Superior Court Information No. 15-00796, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the judgments are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 U.S. 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeals. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
MASTRO, J.P., LEVENTHAL, HALL and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court